Citation Nr: 1118915	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-36 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the orthopedic manifestations of degenerative disc disease of the lumbar spine for the period prior to July 24, 2009.

2.  Entitlement to a rating higher than 20 percent for the orthopedic manifestations of degenerative disc disease of the lumbar spine for the period July 24, 2009, forward.

3.  Entitlement to a separate rating for the neurological manifestations of degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for right knee arthritis, including as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for a left ear hearing loss.

6.  Entitlement to service connection for a right ear hearing loss.


7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for gastroesophageal reflux disease, including as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991 and from January 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  A May 2008 rating decision continued a 10 percent rating for the lumbar spine disorder, and a December 2008 rating decision denied the service connection claims.  The Veteran perfected separate appeals to those denials.

The Veteran appeared at a Board hearing via video teleconference in October 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned, at the request of the Veteran and his representative, held the record open for 60 days for submission of additional evidence.  

The Veteran submitted additional evidence in December 2010 for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

The additional evidence submitted includes records that present an informal claim of entitlement to an increased rating for the left knee disorder.  38 C.F.R. § 3.157(b) (2010).  This issue, however, has not been considered by the RO, much less denied and timely appealed to the Board.  So, it is referred to the RO for appropriate action, as the Board does not currently have jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).

The issues of entitlement to service connection for right knee arthritis, hearing loss, tinnitus, gastroesophageal reflux disease, and entitlement to a separate rating for neurological symptomatology secondary to lumbar degenerative disc disease, are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to July 24, 2009, the chronic orthopedic manifestations of the Veteran's lumbar spine disorder were not manifested by ankylosis, forward thoracolumbar flexion less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, at any time during the current rating period.

2.  Since July 24, 2009, orthopedic manifestations of the Veteran's lumbar spine disorder have not been manifested by ankylosis, or by forward thoracolumbar flexion limited to 30 degrees or less.

3.  The evidence of record does not show a left ear hearing loss disability as defined for VA benefit purposes.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for the chronic orthopedic manifestations of degenerative lumbar disc disease for the prior to July 24, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2010).

2.  Since July 24, 2009, the requirements for an evaluation of 20 percent, but no higher, for the chronic orthopedic manifestations of degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237.

3.  A left ear hearing loss was not incurred or aggravated in-service, and a left ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decisions appealed, VA notified the Veteran in March and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  Three separate letters were provided in response to the Veteran's separate claims.  The Board finds each letter was time- and content-compliant.  38 C.F.R. § 3.159(b).  Thus, all VCAA notice requirements were met and complied with.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts any failure of the RO to assist with the development of the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.   Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss becomes manifest to a disabling degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

There is no issue as to whether the Veteran had noise exposure during his active service.  The competent medical evidence, however, shows his decreased left ear hearing acuity is not of sufficient severity to allow a finding of disability.

The July 2009 audio examination report notes the Veteran's left ear hearing was manifested as follows: 500 Hz, 25 db; 1000 Hz, 25 db; 2000 Hz, 25 db; 3000 Hz, 30 db; and, 4000 Hz, 30 db.  Speech recognition was 94 percent.  The examiner diagnosed a mild sensorineural hearing loss.  No positive ear pathology was noted.

While the Veteran does in fact show clinical evidence of decreased left ear hearing acuity, his hearing loss was manifested above 26 decibels in only at two frequencies, 3000 and 4000 Hertz.  Since the left ear manifested at less than 40 decibels at all relevant frequencies, for VA purposes, in order for the hearing loss to be deemed a disability, it must have manifested above 26 decibels at three frequencies.  Further, his speech recognition is not below 94 percent in the left ear.  38 C.F.R. § 3.385.  Therefore, the Veteran is not shown to have a left ear hearing loss for VA compensation purposes.  Of course the Veteran may seek to file a new claim if believes his hearing loss has progressed in severity and if he has clinical evidence showing that such a loss is related to service.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  

As concerns the rating of spine disability under the General Formula, however, the application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), is specifically subsumed in the general formula for spinal disorders.  In other words, a higher rating due to any additional loss of motion due to pain, weakness, etc., is not for application under the general formula, as the rating criteria have already considered those symptoms.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Analysis

Historically, an April 2006 rating decision granted entitlement to service connection for a piriformis lumbar strain and assigned an initial 10 percent rating, effective September 2005.  VA received the Veteran's current claim for an increased rating in March 2008.

The April 2008 VA examination report notes the Veteran reported low back pain that radiated to his left leg on a daily basis.  He noted, however, that the pain did not limit his ability to walk, though he had experienced four incapacitating episodes over the prior 12 months.  The examiner's review of the Veteran's medical records revealed his treatment included Methocarbamol, Oxaprozin, and Salsate.  He had undergone physical therapy but not injections.  A September 2007 MRI examination showed degenerative disc disease at L4-5 and L5-S1 with accompanying spinal stenosis.  The Veteran was employed as a corrections officer, and his back limited his walking and standing.  The Veteran noted that he stopped running and participating in sports due to his back, and he reported that flare-ups could occur as often as every two weeks.  During flare-ups he reported difficulty dressing himself.

Physical examination revealed the Veteran to experience a moderate degree of pain getting on and off the examination table.  On range of motion testing he lacked four inches of being able to touch his toes.  He could forward flex to 85 degrees.  Backward extension was to 20 degrees, and lateral flexion and rotation were to 20 degrees bilaterally each.  There was tenderness bilaterally in the paraspinal areas, and straight leg raising was to 50 degrees bilaterally with associated low back pain.  Motor strength and sensory function appeared normal in both lower extremities.  Knee and ankle jerks were 1+ and equal bilaterally.  The Veteran's gait was normal for his age and body habitus.  He could stand on his tip toes, stand on a single foot, and walk on his heels.  The examiner diagnosed degenerative disc disease of the lumbar spine.

The Board finds that the objective findings on clinical examination show the Veteran's lumbar spine disorder to most nearly approximate the assigned 10 percent rating as of the 2008 examination.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the Veteran's range of motion on forward flexion exceeded 60 degrees, and thoracolumbar spine combined range of motion-at 187 degrees, exceed 120 degrees.  See 38 C.F.R. § 4.71a, General Formula.  Further, while lower extremities reflexes were 1+ and equal, there were no positive neurological findings such as decreased sensation or decreased motor or muscle strength.  Hence, there is no basis for a separate rating based on neurological dysfunction 

In his June 2008 notice of disagreement, the Veteran noted that he had to go to an emergency room a week or so before the June 2008 examination, and he had received a shot and pain pills at the emergency room.  The Veteran asserted that he was able to perform the movements at the VA examination because of the shot and pills, but they wore off he was back at his baseline.

The July 2009 VA examination report notes the Veteran again reported daily back pain that radiated down the back of his left leg to his knee.  Despite the pain, he reported being able to walk at least two miles on level ground without difficulty.  He reported one incapacitating episode over the prior year, and he still took Salsate.  He also had undergone physical therapy but without any benefit, and he reported the injections.  He still worked as a corrections officer.  The Veteran reported flare-ups of an unpredictable nature, but he denied using a back brace.  

Physical examination revealed the Veteran to have a mild degree of pain getting on and off the examination table.  On range of motion testing, he lacked 12 inches of being able to touch his toes.  Forward flexion was to 60 degrees, backward extension to 20 degrees, and lateral flexion and rotation to 25 degrees each bilaterally.

The General Formula consists entirely of objective criteria.  Subjective assessments such as mild, moderate, and severe criteria play no part.  As set forth above, the July 2009 examiner measured lumbar forward flexion to 60 degrees.  Thoracolumbar motion limited to 60 degrees or less warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Formula.  The November 2009 supplemental statement of the case notes the rating criteria but no rationale for not allowing the Veteran an increased rating from 10 to 20 percent.  In light of the objective evidence, the Veteran's lumbar degenerative disc disease met the criteria for a 20 percent rating for the orthopedic manifestations as of the date of the examination, July 24, 2009.  

Entitlement to a 40 percent rating was not however, met, as lumbar forward flexion was greater than 30 degrees and ankylosis was not manifested.

There is no evidence that the Veteran's lumbar range of motion on forward flexion has manifested at 30 degrees or less at any time after the July 2009 examination.  The Veteran indicated at the hearing that he had not been able to compete for certain positions due to his low back disability, but he was still employed full time. Thus, the Board finds the preponderance of the evidence shows the orthopedic manifestations to have more nearly approximated a 10 percent rating for the period prior to July 24, 2009, and a 20 percent rating for the period beginning July 24, 2009.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, General Formula, Diagnostic Code 5237.  The Board notes the Veteran's reports of having experienced incapacitating episodes, but finds no evidence in the claims file that a physician prescribed bed rest as treatment for his lumbar spine disorder.  See 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5243 Note (1).  Therefore, his disorder is reviewed on the basis of the orthopedic and neurological symptomatology.

The Board considered referral for extraschedular consideration but finds that the scheduler rating criteria describe both his disability and the severity of his symptoms.  Thus, the Veteran's lumbar spine disability picture is not exceptional.  In the absence of an exceptional disability picture, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an evaluation not to exceed 20 percent for the chronic orthopedic symptomatology of  degenerative disc disease of the lumbar spine is granted, effective July 24, 2009, subject to the law and regulations governing the award of monetary benefits.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

Right Knee.

At the hearing the Veteran noted that he wanted his right knee claim to also be considered secondary to his low back disorder.  The RO did not address this secondary theory, as the Veteran had not previously raised it.  

The July 2009 VA examination report notes that the examiner opined it was not at least as likely as not that the Veteran's right knee disorder was connected to his active service, as there was no documentation in the service treatment records related to the right knee.  The examiner noted further that the service treatment records for the Veteran's last tour of active service were not available for review, and the matter would be revisited if they came available.  The claims file now includes a separate envelope with records from 2003.  While they address the left knee, the examiner still might find them relevant to an informed opinion.  The examiner should also note the medical records that document the Veteran's involvement in a motor vehicle accident during his active service in mid-2003.  Although he did not report knee involvement at the time, the Veteran now asserts that as a basis for his right knee claim.

Right Ear Hearing Loss.

Among the additional evidence submitted by the Veteran is a November 2009 private audio examination report that shows right ear hearing thresholds of 30, 35, and 35 decibels, at 1000, 2000, and 3000 Hertz respectively.  This report suggests that a right ear hearing loss may meet the VA requirements for disability.  38 C.F.R. § 3.385.  Hence, further development is in order.  38 C.F.R. § 3.159.

Gastroesophageal Reflux Disease.

The Veteran asserted at the hearing that his gastroesophageal reflux disease was caused by the pain relievers he takes for his low back disorder.  This claimed basis must be addressed on remand.

Tinnitus.

The audiologist noted the presence of subjective tinnitus, and that it was associated with the Veteran's hearing loss.  The examiner, however, did not provide an opinion addressing whether tinnitus was related to the Veteran's active service, noting the issue could not be resolved without resort to speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the United States Court of Appeals for Veterans Claims held that, before the Board can rely on an examiner's conclusion that a requested opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.\

In light of these requirements, the tinnitus opinion is inadequate for appellate review, as the proffered rationale is nonresponsive and does not in fact constitute a medical opinion.  Further development is therefore in order.

Neurological Symptoms.

The July 2009 spine examination report notes that, on the basis of a January 2009 MRI examination report and objective clinical findings the examiner diagnosed lumbar degenerative disc disease with imaging evidence of a bilateral lumbar radiculopathy.  The neurologist noted clinical symptoms of decreased sensory function and ordered an electromyography, which indicated the findings "could represent a mild sensory neuropathy."  As a result it was interpreted as abnormal.  

When the RO requested clarification, from both examiners, the spine examiner, Dr. A, deferred to the neurologist, and the VA neurologist, Dr. B, noted in an August 2009 addendum that the test results failed to confirm the severe sensory impairment observed in the clinical examination.  Thus, Dr, B concluded, that "the patient has no evidence of nerve impairment sufficient to explain the symptoms and observed clinical findings."

The Board notes that Dr. B did not dispute the clinical findings.  His addendum goes no further than to state that diagnostic test did not confirm the clinical findings.  The Board notes further, however, that Dr. B did not note or mention the findings of the January 2009 MRI examination, or the March and April 2009 pain clinic findings of decreased sensation in the lower extremities and trace to absent knee and ankle jerks.  He may have considered them subjectively, but any consideration was not articulated.  As the examination report was not full and complete, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated the Veteran for all of his claimed disorders since September 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the Veteran should be afforded a VA examination by an appropriate physician examiner to determine whether there is at least a 50-50 probability that the medications taken for relief of lumbar pathology caused the gastroesophageal reflux disease.  If the answer is no, is there is at least a 50-50 probability that the medications taken for relief of lumbar pathology aggravates, that is, chronically worsens the gastroesophageal reflux disease?  The claims folder should be made available to the examiner for review as part of the examination.  A complete rationale for any opinion expressed must be provided.  The examiner must provide a copy of his or her curriculum vitae.

3.  After the above is complete, the AMC/RO shall arrange another audio examination to determine whether the Veteran's right ear hearing loss manifests at the level required for VA disability.  If conducted by an examiner other than the examiner who conducted the 2009 examination, the claims file must be provided for review by the examiner as part of the examination.  The examiner is asked not to designate the megahertz frequencies by alphabet but by the specific frequency, e.g., 500, 1000 hertz, etc.

The AMC/RO shall also refer the claims file back to the examiner who conducted the July 2009 audio examination and request clarification as to whether there is in fact a diagnosis of tinnitus, and if so, whether tinnitus is related to the Veteran's active service.  Further guidance is provided to all examiners below.

4.  After the above is complete, the AMC/RO shall also refer the claims file back to the examiner who conducted the July 2009 spine examination and request the examiner to review the service treatment records added to the claims file after the examination.  In addition to requesting a nexus opinion addressing whether any diagnosed right knee disorder is related to the Veteran's active service, the examiner is to opine whether there is at least a 50-50 probability that any right knee disorder is related to either a lumbar or left knee disorder.  If the answer is no, is there is at least a 50-50 probability that either or both a lumbar and/or left knee disorder, aggravates, that is, chronically worsens any diagnosed right knee disorder.  A complete rationale for any opinion expressed must be provided.  The examiner must provide a copy of his or her curriculum vitae.

5.  After the above is complete, the AMC/RO shall also refer the claims file back to the examiner who conducted the July 2009 neurology examination.  Ask the neurologist to address the import of the January 2009 MRI examination findings, as well as March and April 2009 pain clinic findings of absent knee and ankle jerks.  Also ask the neurologist to comment on the fact the August 2009 electromyograph noted the peroneal nerve, while the spine examiner noted decreased muscle strength on range of motion of the knee, which suggests sciatic nerve involvement.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The neurologist is to address whether the absence of confirmation by an electromyograph precludes a diagnosis of lower extremity radiculopathy, clinical findings notwithstanding?

All examiners are advised that the absence of contemporaneous medical records does not automatically preclude service connection.  As a combat Veteran, his lay history, alone, may be sufficient if consistent with the circumstances of his service and if he is deemed credible.

All opinions should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed disorder is unknowable?  A general statement that resort to speculation is required is not considered an adequate opinion by the courts.

The examiners are advised that for an opinion to be adequate, more than a conclusion must be expressed.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  The examination report must show evidence that all  procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record..

6.  Advise the Veteran that it is his responsibility to report for all VA examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

7.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination reports to ensure that all are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, AMC/RO must implement corrective procedures at once.

8.  Then review the Veteran's claims de novo in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


